DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 19 May 2020 has been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 38, 41, 51, 57, and 60, these claims use the term “preferably”, which renders the claims indefinite as to whether the limitations are or are not encompassed by the scope of the claims.
With respect to claim 41, there is no antecedent basis for “the reaction area”.
With respect to claim 37, the term “eventually” is unclear.
With respect to claims 37 and 59, it is unclear how, if the marker is only reflective, the excitation source produces “reaction radiation”. This reaction would seem to only correspond to a fluorescent marker.
Regarding claims 41 and 56, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 38-58 and 60-61 are rejected for reasons of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37 and 39 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDade (US 2013/0224771 A1, cited by Applicant).
With respect to claim 37, McDade discloses: a preparation device for preparing a sample for measurement of a target biomolecule in a probe of a bodily fluid (kit for detecting AMH in whole blood sample), the preparation device comprising: a substrate (70) with a capillary network configured to transport the probe of the bodily fluid along the substrate (blood travels from sample pad to conjugate pad via capillary action, par. [0035]), wherein the substrate is provided with a fluorescent, reflective or self-luminescent marker adapted to bind with the target biomolecule to emit a reaction radiation, eventually, when excited by an excitation source (fluorescent particles, par. [0035]), and wherein the fluorescent, reflective or self-luminescent marker is adapted, when bound to the target biomolecule and, eventually, excited by the excitation source, together with the target biomolecule to emit the reaction radiation at an intensity proportional to a quantity of the target biomolecule in the probe of the bodily fluid (intensity of the fluorescent signal produced by the fluorescent particles is proportional to the bound AMH concentrations, par. [0035]).
With respect to claim 39, McDade discloses a target biomolecule which is Anti-Mullerian hormone (AMH, abstract) and a marker which comprises an AMH antibody (par. [0035]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDade.
With respect to claim 41, McDade discloses calibration marker to validate the correct functioning of the preparation device by checking on a relationship between values measured of the preparation device and corresponding known values derived from a standard function (control region, par. [0011], tests for presence of antibodies), wherein the calibration marker comprises a protein (antibody, par. [0011]). While McDade does not specify the exact material of the protein calibration marker, it would have been obvious to one having ordinary skill in the art at the effective filing date to select appropriate calibration materials based on the type of sample, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 42, McDade discloses a fluorescent marker (par. [0007, 0012]) that, when bound to the target biomolecule and excited by the excitation source (implicitly disclosed by detection of the fluorescence level, par. [0007]), wherein the emitted radiation emission measured (implicit, as the intensity of the fluorescent signal is detected and is proportional to the bound AMH concentrations, par. [0035]). It would have been obvious to one having ordinary skill in the art that fluorescent marker materials have characteristic emission peaks. Thus, as McDade discloses measurement of intensity of a fluorescent signal (par. [0035]), this would entail measurement at the specific characteristic emission peak(s) of the fluorescent material.
Claim(s) 38, 48, 49, 51, and 53-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDade, in view of Park et al. (US 2016/0349185 A1).
With respect to claim 38, McDade does not specify the claimed diagnostic apparatus. Park, from the same field of endeavor, discloses a test substrate in a case (100 in 220, Fig. 16), adapted to cooperate with a diagnostic apparatus (300, par. [0224]) comprising the excitation source (light source 2310), for the measurement of a quantity of a target biomolecule in a fluid, based on the intensity of the emitted reaction radiation (par. [0224-0225]). Park also discloses a window (observation window, 222). It would have been obvious to one having ordinary skill in the art to employ an external diagnostic apparatus for reading the test strip of McDade, as Park discloses that an apparatus may more correctly perform a quantitative analysis than the naked eye of a user (Park, par. [0218]).
With respect to claims 48 and 59, McDade, as applied to claim 37 above, does not specify the claimed diagnostic apparatus. Park discloses: a diagnostic apparatus for the measurement of a quantity of target biomolecule in a probe of a bodily fluid (analysis reader, 300), comprising: a seat arranged to accommodate the preparation device in a predefined position and orientation (strip tray, 2520); an excitation source adapted to illuminate a substrate of the preparation device (light source, 2310); an optical assembly adapted to measure power spectral intensity values of a reaction radiation emitted by a product of reaction on the preparation device (light-receiver, 2320), wherein the power spectral intensity values are proportional to a quantity of the target biomolecule in the probe of the bodily fluid (detection of the intensity and wavelength band of fluorescent light, par. [0228]); and an electronic assembly adapted to process and convert the power spectral intensity values measured by the optical assembly to a quantity value of the target biomolecule in the probe of the bodily fluid (analysis apparatus, 400, par. [0230]), wherein the electronic assembly comprises a data exchange equipment adapted to receive data from the preparation device and to send data (par. [0231]) to a remote handheld communication device adapted to receive and display the quantity value of the target biomolecule in the probe of the bodily fluid (shown as a portable electronic device, 400a, Fig. 32, 37-41).
It would have been obvious to one having ordinary skill in the art to employ an external diagnostic apparatus for reading the test strip of McDade, as Park discloses that an apparatus may more correctly perform a quantitative analysis than the naked eye of a user (Park, par. [0218]).
With respect to claim 49, Park discloses a memory for storing analysis data (par. [0230]).
With respect to claim 51, Park discloses a housing having the seat (as shown in Fig. 25A) and a guide for sliding the preparation device relative to the housing into the predefined position and orientation (strip tray 2520 slides into accommodation part 2530 such that the strip is properly aligned; par. [0242-0244]).
With respect to claims 53 and 54, Park discloses an optical assembly which is arranged to subtract illumination light by the excitation source from a light reflected by the preparation device (filter removes light other than reflected light, par. [0249]) and a photo sensor adapted to measure reaction light once isolated from the illumination light (light-receiver, 2320; par. [0249]).
With respect to claim 55, Park discloses a digital processor (400b, par. [0275]) programmed to execute algorithms on a signal corresponding to the measured quantity value of the target biomolecule in the probe of the bodily fluid (par. [0286]).
With respect to claim 56, Park discloses a digital electronic device (par. [0275], Fig. 37-41), which inherently require an energy storage device, whether it be external or internal, and thus it is understood that Park meets the limitations of this claim.
With respect to claim 57, Park discloses a communication system comprising a Bluetooth communication unit (par. [0291]). By design, Bluetooth devices communicate with a specific device to which they are paired. Thus, a Bluetooth communication system such as that disclosed by Park would inherently communicate only with an authorized (or paired) communication device using matched identification signals.
With respect to claim 58, Park discloses an imager arranged to generate image data of the quantity value of the target biomolecule in the probe of the bodily fluid, wherein the data exchange equipment of the electronic assembly is configured to send the image data to the remote handheld communication device (values are provided to 400, which produce an image showing results, shown in Fig. 44).
Claim(s) 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDade, in view of Snider et al. (US 2016/0169882 A1).
With respect to claims 43 and 44, McDade does not specify the claimed wireless communication arrangement storing a unique identifier of the preparation device. However, Snider, from the same field of endeavor discloses a test strip including an integral NFC device for storing identification information (par. [0032]). It would have been obvious to one having ordinary skill in the art at the effective filing date to incorporate the NFC device of Snider in the device of McDade in order to provide a readily available means for identifying the patient to whom the sample belongs.
With respect to claims 45-47, Snider discloses a writable communication device RFID/Bluetooth/NFC (par. [0032]) device for identification/sample information. While Snider does not specify the exact information stored thereon, it would have been obvious to one having ordinary skill in the art to select relevant information regarding the patient, test device, or information necessary for reading the test device (calibration, previous readings, etc.) in order to maintain consistency and any/all relevant treatment information.
Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDade and Park, in further view of Snider.
With respect to claim 50, the combination as applied to claim 48 does not specify the claimed near field communication structure. However, Snider, from the same field of endeavor discloses a test strip including an integral NFC device for storing identification information (par. [0032]). It would have been obvious to one having ordinary skill in the art at the effective filing date to incorporate the NFC device of Snider in the device of McDade in order to provide a readily available means for identifying the patient to whom the sample belongs.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDade, in view of Delamarche et al. (US 2017/0350821 A1).
With respect to claim 40, McDade does not specify the type of fluorescent marker being used. However, Delamarche discloses a similar test strip arrangement for diagnostic testing comprising intrinsically fluorescent proteins (par. [0073]). It would have been obvious to one having ordinary skill in the art at the effective filing date to select appropriate fluorescent materials based on the type of sample or desired emission specifications, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 52 and 60-61 are objected to as being dependent upon a rejected base claim and or rejected under 35 U.S.C. 112, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 52, Park discloses a sensor for detecting alignment of a test strip and the housing (par. [0244]), but does not disclose measuring alignment between the excitation source and the substrate and also the substrate and the electronic assembly, as claimed.
With respect to claims 60 and 61, the cited prior art does not appear to disclose the claimed limitations including anonymizing data and to evaluate the (anonymized) stored data as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	4 August 2022